


117 HR 2443 IH: Orland Project Transfer Act
U.S. House of Representatives
2021-04-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I
117th CONGRESS1st Session
H. R. 2443
IN THE HOUSE OF REPRESENTATIVES

April 12, 2021
Mr. Garamendi (for himself and Mr. LaMalfa) introduced the following bill; which was referred to the Committee on Natural Resources

A BILL
To authorize the Secretary of the Interior to transfer title of the Orland Project located in Glenn, Tehama, and Colusa counties in the State of California to a local public agency, and for other purposes.


1.Short titleThis Act may be cited as the Orland Project Transfer Act. 2.FindingsCongress finds as follows:
(1)Authorized in 1907, the Orland Project is one of the smallest projects ever undertaken by the Bureau of Reclamation. (2)The East Park Reservoir located in Colusa County, California, has a storage capacity of 50,900 acre-feet of water and the Stony Gorge Reservoir located in Glenn County, California, has a storage capacity of 50,380 acre-feet of water. 
(3)The Orland Project irrigates approximately 1 percent (approximately 21,000 acres) of the Sacramento Valley’s total irrigable soil with a portion of the total stream runoff of approximately 410,000 acre-feet of water each year. (4)Incorporated in 1907 and based in the City of Orland, California, the Orland Unit Water Users’ Association has been responsible for the care, operation, and maintenance of the Orland Project since 1954, under a contract with the Bureau of Reclamation.
(5)The Orland Unit Water Users’ Association’s financial obligation for the construction of the Orland Project was fully repaid to the Federal Government on March 31, 1989. (6)To receive title to the Orland Project, the Orland Unit Water Users’ Association is planning to reincorporate as a local public agency under the laws of the State of California, such as a water district, irrigation district, or joint powers agency.
(7)The transfer of title to other Federal projects and facilities owned and administered by the Bureau of Reclamation to local public agencies has been authorized and directed by Federal statute, including— (A)in March 2019, the Contra Costa Canal Unit of the Central Valley Project in the State of California to the Contra Costa Water District under section 8302 of the John D. Dingell, Jr. Conservation, Management, and Recreation Act (Public Law 116–9);
(B)in December 2000, the Foresthill Divide Subunit of the Auburn-Folsom South Unit of the Central Valley Project to the Foresthill Public Utility District under title V of Public Law 106–566 (Sugar Pine Dam and Reservoir Conveyance Act of 2000). (C)in October 2000, the Sly Park Unit of the Central Valley Project to the El Dorado Irrigation District under section 212 of the Energy and Water Development Appropriations Act, 2001 (enacted by reference in section 1(a)(2) of Public Law 106–377; 114 Stat. 1441B–13); and
(8)All dams and reservoirs to which title is held by non-Federal agencies in the State of California must meet safety regulations promulgated by the Department of Water Resources’ Division of Safety of Dams under the California Water Code. (9)The Bureau of Reclamation will only use available funds to satisfy Federal dam safety standards and regulations.
3.Transfer of title
(a)In generalThe Secretary shall transfer all right, title, and interest of the United States in and to the Orland Project located in Glenn, Tehama, and Colusa counties in California, to a qualifying entity, as follows: (1)For facilities and structures of the Orland Project other than the Stony Gorge Dam, not later than 1 year after the qualifying entity submits an application to the California Department of Water Resources’ Division of Safety of Dams for a Certificate of Approval under the California Water Code (Division 3, Sections 6000 through 6612) pertaining to the respective facility or structure of the Orland Project.
(2)For the Stony Gorge Dam, not later than 1 year after the Federal safety of dams repayment obligation for the dam is extinguished or repaid and the qualifying entity submits an application to the California Department of Water Resources’ Division of Safety of Dams for a Certificate of Approval under the California Water Code (Division 3, Sections 6000 through 6612) for such dam. (3)For the irrigation distribution system of the Orland Project, including approximately 17 miles of canals and 139 miles of laterals, not later than 1 year after the qualifying entity requests transfer of the system, in writing, to the Commissioner of Reclamation.
(4)For the office building, maintenance yard, and appurtenant land used by the qualifying entity in operating and maintaining the Orland Project, not later than 1 year after the qualifying entity requests transfer of the aforementioned, in writing, to the Commissioner of Reclamation. (b)Water rightsEach transfer under subsection (a) shall include all water rights for storage and diversion held by the United States related to the operation of the transferred portion of the Orland Project.
(c)Consultation with State and Qualifying EntityBefore each transfer under paragraphs (1) and (2) of subsection (a), the Secretary shall consult with the State of California’s Department of Water Resources’ Division of Safety of Dams and the qualifying entity to identify any dam safety issues requiring remediation.  (d)Administrative costsAdministrative costs of each transfer under subsection (a) shall be paid in equal shares by the Secretary and the qualifying entity receiving title.
4.Liability and requirements
(a)LiabilityThe liability of the United States for the property transferred under section 3 before and after the transfer shall be governed by section 8005 of Public Law 116–9 (43 U.S.C. 2905). (b)Federal lawEach transfer under section 3 shall be in accordance with all Federal environmental laws as specified under section 8007 of Public Law 116–9 (43 U.S.C. 2907) and any applicable laws of the State of California.
5.Map
(a)CorrectionsThe Secretary may make clerical and typographical corrections to the map entitled the Orland Project Facilities and dated November 2, 2020. Such corrections shall have the same force and effect as if the revised map were included as part of this Act. (b)Public availabilityNot later than 30 days after the date of the enactment of this Act, the map entitled the Orland Project Facilities and dated November 2, 2020, and, not later than 30 days after a revised map is in effect, any subsequent revised map, shall be publicly available on the website of the Bureau of Reclamation.
6.Limitations on future benefitsAfter each transfer under section 3, the transferred portion shall not be considered a Federal reclamation project. The qualifying entity to which the Orland Project is transferred under section 3 shall be subject to the limitations regarding future benefits under paragraphs (2) and (3) of section 8006 of Public Law 116–9 (43 U.S.C. 2906).  7.Use of proceeds from sale of project waterNotwithstanding the provisions of the Act of February 25, 1920 (43 U.S.C. 521) or any other provision of Reclamation Law addressing the disbursement or crediting of money, the Secretary shall review, consider, and, if deemed appropriate by the Secretary, approve the transfer, allocation, or reallocation of water made available from the Stony Gorge Dam and Reservoir of the Orland Project where the transfer, allocation, or reallocation is facilitated by the actions or non-actions of a qualifying entity with a contractual or other entitlement to water involving the Bureau of Reclamation, upon such conditions of delivery, use, and payment as the Secretary and the qualifying entity may deem proper; Provided, that all proceeds and moneys derived from any such transfer shall be promptly remitted to the qualifying entity to pay the costs of safety improvements needed to—
(1)help ensure that the East Park, Stony Gorge, Rainbow Diversion, and Northside Diversion Dams and their appurtenant structures of the Orland Project satisfy dam safety standards— (A)under the Federal Guidelines for Dam Safety issued by the Federal Emergency Management Agency or the Interagency Committee on Dam Safety; and
(B)required by the State of California under the California Water Code (Division 3, sections 6000 through 6612);  (2)address any additional public safety concerns identified by the qualifying entity, including any such concerns posed by uncovered irrigation canals of the Orland Project in the City of Orland, California; and
(3)repay, in whole or in part, the Federal safety of dams obligation by the qualifying entity to the Bureau of Reclamation pursuant to the Reclamation Safety of Dams Act of November 2, 1978 (43 U.S.C. 506, et seq.). 8.Amendments to existing contractsNot later than 90 days after the date of the enactment of this Act, the Secretary shall modify any existing water service or other contract between the Federal Government and the qualifying entity to the extent necessary to comply with this Act.
9.DefinitionsFor purposes of this Act: (1)Federal reclamation projectThe term Federal reclamation project has the meaning given such term under section 8002(7) of Public Law 116–9 (43 U.S.C. 2902(7)).
(2)Orland projectThe term Orland Project means the East Park and Stony Gorge dams, two diversion dams, approximately 17 miles of canals and 139 miles of laterals as generally depicted on the map entitled the Orland Project Facilities and dated November 2, 2020, and includes all interests in land, rights-of-way, easements, water rights, and appurtenant structures associated with the Orland Project in existence on the date of the enactment of this Act, including the irrigation distribution system of the Orland Project, and the office building, maintenance yard, and appurtenant land used by the qualifying entity in operating and maintaining the Orland Project. (3)Qualifying entityThe term qualifying entity has the meaning given such term in section 8002(5) of Public Law 116–9 (43 U.S.C. 2902(5)).
(4)SecretaryThe term Secretary means the Secretary of the Interior, acting through the Commissioner of Reclamation.  